DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to include a movable door on the rotatable chamber such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2008/0112780 to Matano et al in view of United States Patent Application No. 2009/0081014 to Contes and is presented below.

Examiner’s Note: Claim Interpretation
	The Examiner is clarifying on the record that the limitation of “a thin substrate susceptible to damage upon exposure a gas pressure gradient exceeding about 5 Pascals” is drawn specifically towards the substrate and that none of the limitations therein especially that of the “gas pressure gradient” is actually positively limited.
Specifically, the wording of this limitation does not positively recite a pump or gas source or any structure that would create a gas pressure gradient, but that the substrate 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2008/0112780 to Matano et al in view of United States Patent Application No. 2009/0081014 to Contes.
In regards to Claim 1, Matano teaches a substrate processing apparatus 100 Fig. 1, 2 comprising: a substrate loading port (connection of 105 to 109 as shown in Fig. 1, 2) configured to hold a thin substrate (wafer 130) having a first side and a second side  opposite the first side and a thickness between the first side and the second side (top of the wafer and the bottom of the wafer, as shown by the flat circular shape of 130 in Fig. 1, 2); an ambient atmosphere factory interface 109 (atmospheric as it is zone 151) positioned to transfer the thin substrate from the substrate loading port to a load lock chamber 106/107 under vacuum (load lock chambers are under a vacuum, [0039]); a rotatable chamber/aligner 200 within the factory interface 109 [0029-0119], see annotated Fig. 1, 2 below:

    PNG
    media_image1.png
    808
    745
    media_image1.png
    Greyscale

Matano does not expressly teach the rotatable chamber includes a moveable door configured to open and close the rotatable chamber, the rotatable chamber configured to rotate the thin substrate when placed in the rotatable chamber in the ambient atmosphere such that the thin substrate can be oriented with the first side of the thin substrate or the second side of the thin substrate facing up while the door is 
Contes teaches a pod or FOUP that can be inverted such that the wafers can be oriented upside down without causing damage to the wafers [0011] with a door (not shown) that creates a sealed environment that opens the door to transfer wafers and closed the door to re-secure the controlled environment [0012], such that the rotatable chamber includes a moveable door configured to open and close the rotatable chamber, the chamber being configured to invert, or flip, or rotate the thin substrate when placed in the rotatable chamber in the ambient atmosphere (of Matano, as 200 is in 109), such that the thin substrate can be oriented with the first side of the thin substrate or the second side of the thin substrate facing up while the door is closed without exposing the thin substrate to the exterior environment such that it does not expose the thin substrate to the ambient atmosphere, which implicitly has a pressure gradient exceeding about 5 pascals as the door opens which creates a steep gradient of an exterior pressure of ambient atmospheric conditions which exceed are about 5 pascals, and shelves 30, or thin substrate holders in the rotatable chamber configured to hold the thin substrate during rotation of the thin substrate [0011-0033].
Contes teaches that a flipping robot can receive this FOUP to flip the wafers before processing desired [0011-0015].
Contes teaches the thin substrate holder comprising a pair of clamps (shelf 30 in the form where shelves 40 and 60 are pressed by 38 and 58 [0025]) configured to hold 
Contes teaches that the FOUP or rotatable chamber would allow or the batch flipping over the wafers/substrates [0011] which is better or the robots that individually flip the substrate/wafers [0001-0003].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Matano and the aligner 200, which is a robotic arm that individual flips the substrates, with a FOUP or rotatable chamber as per the teachings of Contes that is flipped by a robotic arm. One would be motivated to do so for the predictable result of batch flipping substrates for intended processing, as per the express teachings of Contes. See MPEP 2143, Motivations A-E. 
Matano in view of Contes does not expressly teach that the substrate is susceptible to damage upon exposure a gas pressure gradient exceeding about 5 Pascals nor that the substrate has a thickness in a range a range of about 20 nm and about 1000 nm.
However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate (and the fragility and thickness thereof) is not considered a positive limitation and the apparatus of Matano in view of Contes would be capable of processing a substrate is susceptible to damage upon exposure a gas pressure gradient exceeding about 5 Pascals or a substrate has a thickness in a range a range of about 20 nm and about 1000 nm, based on user selection of the type of a substrate there being no structural limitations in the claims to prevent this otherwise.
The resulting apparatus fulfills the limitations of the claim.
In regards to Claims 2-4, Matano in view of Contes teaches the thin substrate holder comprising a pair of clamps configured to hold the thin substrate at opposite edges of the thin substrate; a pair of clamps are configured to engage the thin substrate from the first side and the second side; or the pair of clamps are configured to engage the thin substrate from opposite edges of the thin substrate, as per the rejection of Claim 1 above.
In regards to Claim 5, Matano teaches a first loading arm 108 configured to remove the thin substrate from the substrate loading port 105 with the first side facing up, place the thin substrate in the rotatable chamber 200, remove the thin substrate from the rotatable chamber and move the thin substrate to the load lock chamber 106/107; and a film deposition chamber 101, 102, 103, 104 [0005-0007, 0032-0038] in communication with the load lock chamber configured to deposit a film on the thin substrate (see also Fig. 3 and 4 for methodology).  

It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Matano in view of Contes is substantially the same as the claimed apparatus, the apparatus of Matano in view of Contes would be capable of fulfilling the limitations of the claim and thus be able to perform physical vapor deposition, there being no structural difference between the apparatus of Matano in view of Contes and that of the claim.
In regards to Claim 7, Matano teaches a second loading arm 115 configured to move the thin substrate from the load lock chamber to the film deposition chamber and from the film deposition chamber to the load lock chamber [0048-0058, Fig. 3, 4].  
In regards to Claim 8, Matano teaches a thin substrate processing apparatus 100 Fig. 1, 2 comprising: a substrate loading port (connection of 105 to 109 as shown in Fig. 1, 2) configured to hold a thin substrate (wafer 130) having a first side and a second side  opposite the first side and a thickness between the first side and the second side (top of the wafer and the bottom of the wafer, as shown by the flat circular shape of 130 in Fig. 1, 2); an ambient atmosphere factory interface 109 (atmospheric as it is zone 151) positioned to transfer the thin substrate from the substrate loading port to a load 

    PNG
    media_image1.png
    808
    745
    media_image1.png
    Greyscale

Matano teaches a film deposition chamber 101, 102, 103, 104 in communication with the load lock chamber configured to deposit a film on the thin substrate (see also 
Matano does not expressly teach the rotatable chamber includes a moveable door configured to open and close the rotatable chamber, the rotatable chamber configured to rotate the thin substrate when placed in the rotatable chamber in the ambient atmosphere such that the thin substrate can be oriented with the first side of the thin substrate or the second side of the thin substrate facing up while the door is closed without exposing the thin substrate to the pressure gradient exceeding about 5 pascals and without damaging the thin substrate in the ambient atmosphere; and a thin substrate holder in the rotatable chamber configured to hold the thin substrate during rotation of the thin substrate.  
Contes teaches a pod or FOUP that can be inverted such that the wafers can be oriented upside down without causing damage to the wafers [0011] with a door (not shown) that creates a sealed environment that opens the door to transfer wafers and closed the door to re-secure the controlled environment [0012], such that the rotatable chamber includes a moveable door configured to open and close the rotatable chamber, the chamber being configured to invert, or flip, or rotate the thin substrate when placed in the rotatable chamber in the ambient atmosphere (of Matano, as 200 is in 109), such that the thin substrate can be oriented with the first side of the thin substrate or the second side of the thin substrate facing up while the door is closed without exposing the 
Contes teaches that a flipping robot can receive this FOUP to flip the wafers before processing desired [0011-0015].
Contes teaches the thin substrate holder comprising a pair of clamps (shelf 30 in the form where shelves 40 and 60 are pressed by 38 and 58 [0025]) configured to hold the thin substrate at opposite edges of the thin substrate (as they clamp on top and bottom edges, i.e., opposite edges of the thin substrate), which is also an express teachings of a pair of clamps are configured to engage the thin substrate from the first side and the second side or alternatively a the pair of clamps are configured to engage the thin substrate from opposite edges of the thin substrate.  
Contes teaches that the FOUP or rotatable chamber would allow or the batch flipping over the wafers/substrates [0011] which is better or the robots that individually flip the substrate/wafers [0001-0003].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Matano and the aligner 200, which is a robotic arm that individual flips the substrates, with a FOUP or rotatable chamber as per the teachings of Contes that is flipped by a robotic arm. One would be motivated to do so 
Matano in view of Contes does not expressly teach that the substrate is susceptible to damage upon exposure a gas pressure gradient exceeding about 5 Pascals nor that the substrate has a thickness in a range a range of about 20 nm and about 1000 nm.
However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate (and the fragility and thickness thereof) is not considered a positive limitation and the apparatus of Matano in view of Contes would be capable of processing a substrate is susceptible to damage upon exposure a gas pressure gradient exceeding about 5 Pascals or a substrate has a thickness in a range a range of about 20 nm and about 1000 nm, based on user selection of the type of a substrate there being no structural limitations in the claims to prevent this otherwise.
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 9, Matano teaches the load lock 106, 107 positioned between the rotatable chamber 200 and the film deposition chamber 101, 102, 103, 104 such 
In regards to Claim 10, Matano teaches comprising a second loading arm 115 configured to move the thin substrate from the load lock chamber to the film deposition chamber and from the film deposition chamber to the load lock chamber (see Fig. 3, 4 [0032-0100]).  
In regards to Claim 11, Matano in view of Contes teaches the rotatable chamber is configured to prevent the thin substrate from being exposed to a pressure gradient exceeding about -10 Pascals, implicitly, as the chamber creates a sealed environment (see [0011-0012] of Contes).

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARLA A MOORE/Primary Examiner, Art Unit 1716